ACCEPTED
                                                                       01-15-00296-CV
                                                            FIRST COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                   8/6/2015 4:28:10 PM
                                                                 CHRISTOPHER PRINE
                                                                                CLERK




               No. 01-15-00296-CV                 FILED IN
                                           1st COURT OF APPEALS
                                               HOUSTON, TEXAS
        IN THE FIRST COURT OF APPEALS      8/6/2015 4:28:10 PM
                HOUSTON, TEXAS             CHRISTOPHER A. PRINE
                                                   Clerk



                JESUS GARCIA
                   Appellant

                       v.

                DONNA GARCIA
                   Appellee


APPEAL FROM THE 257 TH JUDICIAL DISTRICT COURT
           HARRIS COUNTY, TEXAS


   APPELLANT'S MOTION TO EXTEND TIME
             TO FILE BRIEF



                               Antonio Benavides
                               Texas Bar No. 24031733
                               855 Uvalde Rd., Suite C
                               Houston, Texas 77015
                               (713) 455-5551
                               (713) 455-5558 (facsimile)

                               Attorney for Appellant




                                                                     1
                     APPELLANT'S MOTION TO EXTEND TIME
                               TO FILE BRRIEF


      Appellant, Costella Nicole Willis, asks the Court to extend the time to file her

brief in accordance with Tex. R. App. P. 10.5(b).

       1.      Appellant's brief is currently due on August 10, 2015.

      2.       There is no specific deadline to file this motion to extend in accordance

            with Tex. R. App. P. 38.6(d). The Court has the authority to extend the time

            to file the brief.

      3.       Appellant requests that her time to file the brief be set for October 10,

            2015, as Appellant's counsel, a sole practitioner, has just completed a jury trial

            and has already begun preparing for three more jury trials for the month of

            August, and simply needs more time to adequately prepare a brief in this case.

      4.       No previous extension has been sought or granted to extend time to file

            Appellant's brief.

      5.       Appellee, who is Pro Se, has not filed any documents in this case.

      6.       The parties have not agreed to this motion.

      For these reasons, Appellant asks the Court to grant an extension of time to file

her brief until at least October 10, 2015.

                                           The Law Offices of Antonio Benavides, P.C.
                                           855 Uvalde Rd., Suite C

                                                                                             2
                                       Houston, Texas 77015
                                       Tel: (713) 455-5551
                                       Fax: (713) 455-5558

                                       By: /s/ ogn.tonio .13enavideA
                                         Antonio Benavides
                                         State Bar No. 24031733
                                         855 Uvalde R., Suite C
                                         Houston, Texas 77015
                                         (713) 455-5551
                                         (713) 455-5558 (facsimile)
                                         Attorney for Appellant

                             Certificate of Conference
      Pursuant to Tex. Rules of Appellate Procedure 10.1(a)(5), I certify that counsel
for Appellant, Antonio Benavides, has made a reasonable attempt to confer with all
other parties about the merits of the motion and whether those parties oppose the
motion.

                                       Is! entoltio fiettavIcici
                                              Antonio Benavides

                               Certificate of Service
       Pursuant to Tex. Rules of Appellate Procedure 9.5(e), 25.1(e), and Local Rule 4,
the foregoing has been served on August 7, 2015 on Donna Garcia, Pro Se Appellee by
Certified Mail, Return Receipt Requested.

      Donna Garcia
      4026 Trout St.,
      Houston, Texas 77093

                                       Is! eintonio epenavicleA
                                       Antonio Benavides




                                                                                          3